Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed on 11/27/20, with respect to 35 U.S.C. 112 has been fully considered and are persuasive.  Upon review of the remarks by Applicant’s representative, the Examiner has re-examined the location indicated by the Applicant’s representative and agrees that the previous claim language no longer presents a 35 U.S.C. 112 issue. Therefore, the Examiner has withdrawn the rejection of the claims based on 35 U.S.C. 112. 
Applicant's arguments with respect to the 35 U.S.C 103 have been fully considered but they are not persuasive. Applicant’s representative address the rejection in several points of contention: (1) that the monitoring unit does not contain a first second sensor each containing a sensitivity curve, (2) wherein the transmitter is positively driven between two first positions, and (3) wherein the second sensor unit is arranged at the second end position.  
Examiner is not persuaded that the prior art combination fails to disclose these points of contention raised by Applicant’s Representative. 
Regarding the first point, the Examiner draws Applicant’s attention to both pieces of prior art utilized. Plester, U.S. 4,549,469, discloses duplicate monitoring units (14) which are located at an end of the piston cylinder and detect the location of a module located in the piston rod. In addition, Freund, U.S. Patent Publication 2006/0244440 discloses a detection unit wherein the use of multiple sensors are used spaced apart 
Regarding Applicant’s second argument, Examiner notes that Plester discloses wherein the transmitter is positively driven between two positions. Plester discloses wherein the piston rod contains a sensor, Examiner notes tha the piston rod moves between multiple positions and therefore Plester alone meets this limitation.
Regarding Applicant’s final argument, Examiner notes that Plester discloses a sensor located at one end of the piston rod, and Freund discloses the use of a plurality of sensors spaced apart along the path of the object being detected for purposes of improving sensing. Examiner maintains that it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Plester in light of the teaching of multiple sensors in Freund that one would place additional duplicate sensors not only at the opposite end of the cylinder but also additional other locations along the cylinder for the purpose of high positional resolution and monitoring of the movement of the piston in Plester ( as taught by Freund). Therefore the Examiner has maintained his rejection because it would have been obvious to a person having ordinary skill in the art to utilize the prior art reference to arrive at the claim limitation. 
, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Plester et al., U.S. Patent 4,549,469 (hereinafter “Plester”) in view of Freund et al., U.S. Patent Publication 2006/0244440 (hereinafter “Freund”).
In Reference to Claim 1:
Plester discloses a device comprising: a housing (1); a piston (not shown but mentioned in spec at Col. 3 line 30) with a piston rod (2) movably arranged in the housing (1); a monitoring unit arranged at least partially in the housing, the monitoring unit having a first sensor unit and a second sensor unit ( both labeled 14); a metallic  signal transmitter (5) arranged on the piston rod (2), wherein the piston and the piston 
Freund fails to explicitly disclose wherein the first and second sensor unit are spaced longitudinally from one another; wherein the first sensor unit is arranged at the first end position of the signal transmitter in a direction substantially parallel to the longitudinal axis, and the second sensor unit is arranged at the second end position of the signal transmitter in a direction substantially parallel to the longitudinal axis, wherein the first and the second sensor unit have a first inductive sensor with one first sensitivity curve and a second inductive sensor with one second sensitivity curve each, wherein the first inductive sensor of the first and the second sensor unit and the second inductive sensor of the first and the second sensor unit include an induction coil as part of an oscillator, wherein the induction coil of the first sensor has a first distance from the induction coil of the second sensor of a same sensor unit, from coil center to coil center, in a direction substantially parallel to the longitudinal axis of the piston rod, and wherein the first and the second sensitivity curves of the first and the second sensors partially overlap. 
However, in the same field of endeavor of sensing units for moving objects, Freund discloses a detection mechanism which  wherein the first and second sensor units (16, 26, and 36; See also Figure 8 which illustrates sensors 82 being spaced longitudinally) are spaced longitudinally from one another; and wherein the first sensor unit is arranged at the first in a direction substantially parallel to the longitudinal axis, 
It would have been obvious to person having ordinary skill in the art at the time of effective filling to modify Plester with the teachings of Freund, specifically by modifying the displacement sensing monitoring unit to include all the teachings of Freund, specifically modifying the housing to have multiple detection units located longitudinally 
In Reference to Claim 2: 
Plester as modified further discloses wherein the signal transmitter has a first width parallel to the longitudinal axis of the piston rod, wherein the first width corresponds in each case to the first distance between the induction coils of each of the first and second sensor units, or the first width corresponds to n times the first distance, with .09 ≤n ≤ 1.1. See, Freund Figure 8. See also, Freund Paragraph [0114] which discloses the spacing being within the range provided by being ~ 1.1n.
In Reference to Claim 3: 
Plester as modified further discloses wherein the first and second sensitivity curves of the first and second sensors are identical. See, Figure 2 of Freund. 
In Reference to Claim 6: 
Plester as modified further discloses wherein the piston, the piston rod, and the metallic signal transmitter (5; which in Plester is attached to the piston rod) is driven from a first position to a second end position and vice versa. Plester discloses a hydraulic ram which is a type of linear actuator which moves back and forth and therefore meets the claim language. 
In Reference to Claim 7
Plester as modified further discloses wherein the piston (not shown but mentioned in the specification of Plester at Col. 3 line 30), the piston rod (Plester; 2), and the metallic signal transmitter (Plester; 5)  are driven from the first end position to the second end position along a first axis parallel to the longitudinal axis of the piston rod, wherein the first inductive sensor of the first sensor unit and the second sensor unit and the second inductive sensor of the first sensor unit and the second sensor unit are disposed along a second axis, the first axis and the second axis being parallel. See, Plester which illustrates that the sensors (14) for sensing the signal transmitter are located in above the axis of the piston rod and said axis being parallel.
Allowable Subject Matter
Claim 4 and 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The closest prior art of record, Freund discloses a similar circuit but fails to disclose wherein the first and second sensor unit are designed to issue a switching signal when the detection signal generated by the signal transmitter for a sensor of the first or second sensor unit is located on a rising edge of the respective sensitivity curve and at the same time the other sensor is on the a failing edge of its respective sensitivity curve as recited in claim 4. In addition, similarly the prior art of Freund also fails to disclose wherein the first and second sensor unit are designed to issue a switching signal when the detection signal generated by the signal transmitter when a predetermined maximum difference between the signals generated by the first and second sensor unit is greater than a predetermined value as recited in claim 5. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745